{¶ 40} I respectfully dissent, in part, from my learned colleagues in the majority. While I agree with the majority in regard to their ruling on appellant's second assignment of error, I disagree with the ruling on appellant's first assignment of error.
 {¶ 41} Insurance fraud investigations and their corresponding lawsuits constitute special situations under Biddle v. Warren Gen. Hosp.,86 Ohio St. 3d 395, 1999-Ohio-115. These are situations in which the interest of third-party insurance *Page 14 
providers and the public outweigh nonparty patient's interests in absolute confidentiality and warrant the limited disclosure of otherwise privileged information under certain protections. The trial court did not abuse its discretion in ordering Dr. Schlotterer to produce the patient's records under the protective order as part of discovery in Medical Mutual's fraud lawsuit.
 {¶ 42} Accordingly, I would overrule the first assignment of error. *Page 1